Citation Nr: 1033945	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1985 and 
from August 1990 to June 1991.  He also had additional U.S. Air 
Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A Travel Board hearing was held 
at the RO in May 2010 before the undersigned Veterans Law Judge 
and a copy of the hearing transcript has been added to the 
record. 

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the 
Veteran has been diagnosed as having depression.  Thus, the 
claims of service connection for PTSD and for an acquired 
psychiatric disability other than PTSD, to include depression, 
are as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.




REMAND

The Veteran testified credibly at his May 2010 Travel Board 
hearing that his in-service stressor occurred when he was 
physically assaulted by his drill sergeant during basic training 
in July or August 1981.  A review of the claims file shows that, 
although the Veteran has been diagnosed as having PTSD, there is 
no valid diagnosis of PTSD based on an in-service stressor.  
Thus, on remand, the Veteran should be scheduled for updated VA 
examination to determine whether his PTSD can be attributed to 
this in-service incident.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
claim of service connection for an acquired 
psychiatric disability other than PTSD, to 
include depression.  A copy of the notice 
letter should be included in the claims file.

2.  Contact the Veteran and his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for PTSD and/or for an acquired psychiatric 
disability other than PTSD, to include 
depression, since active service.  Obtain all 
VA treatment records which have not been 
obtained already.  Once signed releases are 
received from the Veteran, obtain all private 
treatment records which have not been 
obtained already.  A copy of any response(s), 
to include a negative reply and any records 
obtained, should be included in the claims 
file and communicated to the Veteran.

3.  Schedule the Veteran for an examination 
to determine the nature, extent, and etiology 
of his PTSD.  The claims file must be 
provided to the examiner for review.  The 
examiner is advised that the Board has 
accepted as credible the Veteran's statements 
that he was physically assaulted by his drill 
sergeant during basic training in July or 
August 1981.  Based on the results of the 
Veteran's examination and a review of the 
claims file, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that PTSD, if diagnosed, is 
related to active service or any incident of 
such service, to include the Veteran's 
credible report of an in-service physical 
assault by his drill sergeant during basic 
training in July or August 1981.  If PTSD is 
diagnosed, then the examiner should identify 
the in-service stressor on which the 
diagnosis is based.  The examiner also should 
state whether the Veteran's PTSD involves any 
symptomatology separate and distinct from his 
claimed acquired psychiatric disability and, 
if so, such symptoms should be identified.  A 
complete rationale should be provided for any 
opinion expressed.

4.  Schedule the Veteran for an examination 
to determine the nature, extent, and etiology 
of his acquired psychiatric disability other 
than PTSD.  The claims file must be provided 
to the examiner for review.  Based on a 
review of the claims file and the results of 
the Veteran's examination, the examiner is 
asked to identify any acquired psychiatric 
disability/ies other than PTSD experienced by 
the Veteran.  The examiner also is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that an acquired 
psychiatric disability other than PTSD, if 
diagnosed, is related to active service.  
The examiner is asked to opine further 
whether the Veteran's acquired psychiatric 
disability involves any symptomatology 
separate and distinct from his claimed PTSD 
and, if so, such manifestations should be 
identified.  A complete rationale should be 
provided for any opinion expressed.  

5.  Thereafter, readjudicate the Veteran's 
claims of service connection for PTSD and for 
an acquired psychiatric disability other than 
PTSD, to include depression.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

